Citation Nr: 0928356	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1), for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, as a matter of law, entitlement to 
separate 10 percent ratings for each ear for bilateral 
tinnitus.

In a September 2004 rating decision, the RO granted service 
connection for bilateral tinnitus, secondary to his service 
connected bilateral hearing loss, and assigned a 10 percent 
rating, effective July 6, 2004.

In February 2008, the Board entered a final decision that 
denied entitlement to a schedular rating in excess of 10 
percent for bilateral tinnitus, to include denying separate 
10 schedular ratings for tinnitus in each ear.  38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 2002); see also VAOGCPREC 6-96, 61 
Fed. 66749 (1996) (holding that the Board is not precluded 
from issuing a final decision on the issue of an increased 
schedular rating, although the extraschedular issue has been 
raised in connection with the claim for increase).  The Board 
also remanded the case to the RO for additional development, 
as well as due process consideration, with respect to the 
issue of entitlement to an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.312(b)(1), for bilateral tinnitus.  See 61 
Fed. 66749 (1996) (requiring that the Board remand the issue 
of entitlement to an extraschedular rating when further 
action by the RO is necessary); 38 C.F.R. § 20.1100(b) (2008) 
(The Board's remand of an issue/claim is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits as to that issue/claim).  With the RO 
having accomplished such development and adjudication, the 
issue of extraschedular consideration for bilateral tinnitus 
is again before the Board.





FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected bilateral tinnitus, as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for submission of an extraschedular evaluation 
for bilateral tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied the notice requirements of the VCAA by means of 
an August 2004 letter, with regards to the original claim for 
an increased disability rating for the Veteran's service 
connected bilateral hearing loss, and a March 2008 letter, 
with regards to the tinnitus claim specifically.  These 
letters informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran received 
notice consistent with Dingess in the March 2008 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).



.
Analysis

The Veteran contends that his service connected tinnitus is 
more disabling than currently evaluated.  His service 
connected bilateral tinnitus is currently evaluated as 10 
percent disabling, which is the maximum evaluation available 
under Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see also, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

A review of the evidence indicates no showing that the 
Veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  The record evidence contains no showing that 
the disability results in marked interference with 
employment, or that it required any, let alone frequent, 
periods of hospitalization or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The appeal 
is denied.





ORDER

Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1), for bilateral tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


